Title: To Benjamin Franklin from Plombard &amp; Legris, 28 July 1778
From: Plombard & Legris
To: Franklin, Benjamin


Nantes Le 28 Juillet 1778
Nous Vous remettons cy joint Monsieur, une Traitte sur Vous de £900 par Le President Henri Laurens a 30 Jours de Vüe, passée a L’ordre de nos Messieurs du cap par Monsieur Colson que Nous Vous prions de Nous renvoyer acceptée. Comme Notre maison du cap français a St. Domingue a de fortes Liaisons d’affaires avec L’amerique Septentrionale, que Nous avons meme une maison Etablie a charlestouwn Notre Sieur Plombard y Estant actuellement et Tres connu dans Le pays, pourrions-Nous Monsieur Nous flatter que Vous Voulussiez aggréer L’offre de Nos Services, dans Notre Ville de Nantes, pour Les Expeditions que Vous pouvez avoir a faire faire Pour Votre pays. Nous Nous ferions un vray Plaisir de Vous Etre de quelqu’utilité et de Vous donner de frequentes preuves de Notre zele et de Notre Devouement. Nous avons L’honneur d’Estre avec une haute Consideration Monsieur Vos tres humbles et Tres obeissans Serviteurs
Plombard ET Legris
 
Addressed: A Monsieur / Monsieur Benjamin franklin / agent des Etats unis de L’amerique / A Paris
Notation: Plombard et legris / Nantes 28. Juillet 1778.
